DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on July 29, 2019 is acknowledged.
Claims 2-4 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites the limitation, “a controller configured to control film formation for each atomic layer by a plasma enhanced ALD method.”  According to paragraph [0035], the specification recites a control part 100 for controlling various components such as electric heaters 20 and 34, the flow rate regulating mechanisms 56, the high-frequency power source 60, the matching device 61, the exhaust mechanism 70, and the adjustment valve 72 but is silent on “a controller configured to control film formation for each atomic layer by a plasma enhanced ALD method.”  According to paragraph [0042], the film forming process uses a PEALD process in the plasma processing apparatus.  However, the specification fails to explicitly or implicitly teach that the control part 100 (i.e. controller) configured to control film formation for each atomic layer by a plasma enhanced ALD method.  Hence, there is not support for this limitation. 
In light of the above, dependent claim 6 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (U.S.  2013/0136872) in view of Ishizaka et al. (U.S. 7,314,835). 
First Art Rejection
Referring to Figure 3 and paragraphs [0058]-[0067], Booth et al. disclose a substrate processing apparatus which performs a film forming process by supplying a raw material gas to a substrate and irradiating plasma onto the substrate, the apparatus comprising:  a processing container 13 including a mounting table 12 forming a lower electrode on which the substrate is mounted, the mounting table being grounded (pars.[0058]-[0059], [0066]-i.e. the bottom of the grounded electrode 12 is the mounting table); and a plasma source forming an upper electrode 10 at a ceiling portion of the processing container (Fig. 3, par.[0059]) and being electrically coupled to a high-frequency power source G, 15 configured to supply a high-frequency power to the upper electrode,  the plasma source being configured to generate plasma between the upper electrode 10 and the lower electrode 12 (Figs 1 and 3, pars. [0047], [0062]); and a sheath potential reducer 14 is connected to the high-frequency power source coupled with the upper electrode, and  configured to reduce a sheath potential of between the generated plasma and the substrate mounted on the mounting table by tailoring a high-frequency waveform of the plasma source to have a shape configured by a portion corresponding to one wavelength having positive-negative potentials including a negative slope and a portion in which an application voltage is not changed, in a length of one cycle of waveform (Figs. 4A & 4B, 5A & 5B, par.[0062]).

Referring to Figures 1-8 and column 3, line 24-column 8, line 23, Ishizaka et al. teach the components in a plasma enhanced atomic layer deposition process include a raw material gas supplier 40 configured to supply the raw material gas to the substrate (col. 4, lines 4-36); a reduction gas supplier 42 configured to supply a reduction gas to the substrate (col. 4, lines 4-36); a noble gas supplier 44 configured to supply a noble gas to the substrate (col. 4, lines 4-36); and a controller 70 configured to control film formation for each atomic layer by a plasma enhanced ALD method (col. 3, line 52-col. 4, line 61, col. 6, line 59-col. 7, line 9).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Booth et al. with a raw material gas supplier configured to supply the raw material gas to the substrate; a reduction gas supplier configured to supply a reduction gas to the substrate; a noble gas supplier configured to supply a noble gas to the substrate; and a controller configured to control film formation for each atomic layer by a plasma enhanced ALD method as taught by Ishizaka et al. since it is conventionally known components used in a plasma enhanced atomic layer deposition process. 
With regards to a sheath in a vicinity of the substrate is thicker than that when the portion corresponding to one wavelength having positive-negative potentials includes a positive slope, it is noted that his is an apparatus claim.  Additionally, the thickness of the sheath, is a function of operating the sheath potential reducer.  Since the apparatus of Booth et al. or Delattre et al. 
With respect to claim 6, the apparatus of Booth et al. further includes wherein, in the high-frequency waveform tailored by the sheath potential reducer, a frequency of the portion corresponding to one wavelength having positive-negative potentials exceeds 13.56MHz (par.[0060]).
Second Art Rejection
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2007/0283889) in view of Ishizaka et al. (U.S. 7,314,835), (Delattre et al. (J. Phys. D: Appl. Phys. 46 (2013) 235201 (13pp)) or Booth et al. (U.S.  2013/0136872)).
Referring to Figures 1-2 and paragraphs [0032]-[0036], Lee discloses a substrate processing apparatus which performs a film forming process by supplying a raw material gas to a substrate and irradiating plasma onto the substrate, the apparatus comprising:  a processing container including a mounting table 12 forming a lower electrode on which the substrate is mounted, the mounting table being grounded (par[0032]); and a plasma source forming an upper electrode 14 at a ceiling portion of the processing container ( par.[0033]), and being electrically coupled to a high-frequency power source 18 configured to supply a high-frequency power to the upper electrode,  the plasma source being configured to generate plasma between the upper electrode 14 and the lower electrode 12 (par. [0034]).

 Referring to Figures 1-8 and column 3, line 24-column 8, line 23, Ishizaka et al. teach the components in a plasma enhanced atomic layer deposition process include a raw material gas supplier 40 configured to supply the raw material gas to the substrate (col. 4, lines 4-36); a reduction gas supplier 42 configured to supply a reduction gas to the substrate (col. 4, lines 4-36); a noble gas supplier 44 configured to supply a noble gas to the substrate (col. 4, lines 4-36); and a controller 70 configured to control film formation for each atomic layer by a plasma enhanced ALD method (col. 3, line 52-col. 4, line 61, col. 6, line 59-col. 7, line 9).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Lee with a raw material gas supplier configured to supply the raw material gas to the substrate; a reduction gas supplier configured to supply a reduction gas to the substrate; a noble gas supplier configured to supply a noble gas to the substrate; and a controller configured to control film formation for each atomic layer by a plasma enhanced ALD method as taught by Ishizaka et al. since it is conventionally known components used in a plasma enhanced atomic layer deposition process. 
Lee fails to teach a sheath potential reducer is connected to the high-frequency power source, and is configured to reduce a sheath potential of between the generated plasma and the substrate mounted on the mounting table by tailoring a high-frequency waveform of the plasma source to have a shape configured by a portion corresponding to one wavelength having positive-
Referring to Figures 1 and 4 and pages 1-5, Delattre et al. teach a sheath potential reducer is connected to the high-frequency power source, and is configured to reduce a sheath potential of between the generated plasma and the substrate mounted on the mounting table by tailoring a high-frequency waveform of the plasma.  Referring to Figures 1-5 and paragraph [0062], Booth et al. teach a sheath potential reducer 14 is connected to the high-frequency power source coupled with the upper electrode, and  configured to reduce a sheath potential of between the generated plasma and the substrate mounted on the mounting table by tailoring a high-frequency waveform of the plasma source to have a shape configured by a portion corresponding to one wavelength having positive-negative potentials including a negative slope and a portion in which an application voltage is not changed, in a length of one cycle of waveform.  The motivation to use a sheath potential reducer is increased plasma density, ion flux, and a broader control range of the ion bombarding energy.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the high-frequency power source of Lee with a sheath potential reducer as taught by Delattre et al. or Booth et al. in order to provide increased plasma density, ion flux, and a broader control range of the ion bombarding energy.
With regards to a sheath in a vicinity of the substrate is thicker than that when the portion corresponding to one wavelength having positive-negative potentials includes a positive slope, it 

With respect to claim 6, the apparatus of Lee in view of Delattre et al. or Booth et al. further includes wherein, in the high-frequency waveform tailored by the sheath potential reducer, a frequency of the portion corresponding to one wavelength having positive-negative potentials exceeds 13.56MHz (Lee et al.-par.[0044], Delattre et al.- abstract, Booth et al.-par.[0060]).
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that neither Booth nor Delattre consider specifically tailoring a waveform of plasma to have a high-frequency waveform of the plasma source to have a shape configured by a portion corresponding to one wavelength having positive-negative potentials including a negative slope, or a sheath in a vicinity of the substrate that is thicker than that when the portion corresponding to one wavelength having positive-negative potentials includes a positive slope. 
Furthermore, since the structure of the prior art teaches all structural limitation of the claim, the same is considered capable of meeting the functional limitations.  The prior art has the same structure as that which is disclosed.  Thus, it is inconsistent to argue that somehow the same structure does not tailor and/or is not capable of tailoring a waveform of plasma to have a high-frequency waveform of the plasma source to have a shape configured by a portion corresponding to one wavelength having positive-negative potentials including a negative slope, or a sheath in a vicinity of the substrate that is thicker than that when the portion corresponding to one wavelength having positive-negative potentials includes a positive slope.  Therefore, the apparatus of Booth et al. in view of Ishizaka et al. and apparatus of Lee in view of Ishizaka et al., (Delattre et al. or Booth et al.) satisfy the claimed requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716